Motion granted to the extent of amending the remittitur to recite the following: Upon the appeal herein the appellant attempted to present a question under the Constitution of the United States, to wit: whether the intent instruction shifted the burden of proof to appellant on an essential element of the crime. The Appellate Division of the Supreme Court of the State of New York, First Department, rejected this claim for the reason that it had not been made at the trial or on the direct appeal from the judgment of conviction. Concur — Sandler, J. P., Ross, Lupiano, Silverman and Lynch, JJ.